Lowe, C. J.,
delivered the opinion of the Court.
Emerson, J., concurs.
Boreman, J., dissents.
These two cases are appeals from the Third District Court of the same character as the preceding case, and affected by the same'error, and like order will be made in them.
In the last case, Lynch v. Lee, it appears .that there was no right of recovery shown in any view. Lynch, .as Sheriff, claimed a surrender from the Defendant of the Looks, records, &c., appertaining to the office of Sheriff, It appeared in evidence that the Defendant had abso-. lutely nothing of that character within his control, but *272that he did have in his control articles of personal property held under a writ of attachment, which writ of attachment had been returned to the Court. The Court upon the mandamus proceeding ordered a delivery of this property to the Plaintiff. Plainly these articles did not appertain to the office of Sheriff in such sense that mandamus would lie for their delivery. If the incoming Sheriff was entitled to their possession, his remedy at law was simple and adequate. He could either proceed ill Replevin, or by action upon the bond of the outgoing Sheriff.